Citation Nr: 1337743	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the right fourth finger.

2.  Entitlement to service connection for a disorder of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to February 1985.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

A new claim of entitlement to a rating in excess 10 percent for laceration of the right hand, with fixed flexion contracture of the right long finger was presented in March 2013.  It is referred to the RO for appropriate action.  


REMAND

A January 2010 VA treatment record indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  Although the record does not indicate that there are outstanding, relevant SSA records, the Board cannot assume that these records would not be new or relevant without obtaining them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  An attempt must be made to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain copies of all pertinent VA medical records, inpatient and outpatient, that are not already in the record.  The RO must also attempt to obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.  Copies of all related SSA records must also be obtained and associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure such records, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



